Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4, filed November 4, 2022, with respect to Delanoue, Garcia Saban, Gil Mur, and Duerr have been fully considered and are persuasive.  The rejection of claims 14-27 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 18 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromental (FR 2982478) in view of in view of Fischer et al. (2015/0305836) in view of Nakano et al. (2015/0140509).
Fromental teaches with respect to claim 14, a dental implant extending along a first longitudinal axis between a proximal end (near reference 6) and a distal end (end opposite element 6 near element 7) comprising a proximal endosseous portion 2/3 intended to be embedded in the jawbone of the patient (see figs. 5-7), a distal implant portion (from element 8 to the end) continuing the proximal away from the proximal end and intended to protrude from the jawbone of the patient (see figs. 5-7), the distal implant portion comprising an outer surface having a roughness configured for placement in the gingiva (see translation, pg. 5, second full paragraph staring with “Furthermore”, specifically “The outer wall of the implant neck 7 has a machined surface condition that is generally smooth”), an inner connection recess extending from the distal end and in the direction of the proximal end (see pg. 5 of translation, second full paragraph starting with “Furthermore”, specifically “It is obvious that the implant collar may have any shape and have any connector, internal…such as an internal connector in the form of hexagon for example”), wherein the distal implant portion extends a height along the first longitudinal axis in the direction of the distal end from a base (portion connected to element 8) to a top in the direction away from the first longitudinal axis (see annotated figure), the base has a diameter smaller than a diameter of the adjacent proximal endosseous portion so as to form a first annular groove (see annaoted figure), wherein the endosseous portion is provided with an external thread 4 which extends in the direction of the distal end of the dental implant and is interrupted before the first annular groove (interrupted by portion 3), so that the proximal endosseous portion starts, away from the distal implant portion with a cylindrical portion of circular cross section (see annaoted figure). Fromental teaches the invention as substantially claimed and discussed above, however, does not specifically teach the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm and the height by which the distal implant portion extends from its base to its top is between 1.2mm and 1.5mm.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fischer teaches a dental implant comprising a proximal endosseous portion intended to be embedded in the jawbone (the entire implant 18), a distal implant portion 14/90 continuing the proximal portion endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient (par. 40), wherein the distal implant portion extends by a height along the first longitudinal axis in the direction of the distal end form a base 82 to a top 36, widening form the base to the op in the direction away from the first longitudinal axis, the base has a diameter smaller than a diameter of the adjacent proximal endosseous portion so as to from a first annular groove, the height by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm (par. 47, such that the H of 90 is 1.5mm). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the height of the distal implant portion taught by Fromental with the height taught by Fischer in order to ensure the height of the portion extending through the gum is the same height as the gum tissue so as to provide an esthetic looking implant.  Fromental/Fischer teaches the invention as substantially claimed and discussed above, however, does not specifically teach the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm.
Nakano teaches a dental implant extending along a first longitudinal axis between a proximal end and a distal end comprising a proximal endosseous portion intended to be embedded in the jawbone of the patient (see fig. 1, portion 11 or portion 21/21b of fig. 5), a distal implant portion 22 continuing the proximal endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient, the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm (see fig. 5, par. 53, par. 37 regarding the roughness, specifically “more preferably 0.5 µm or less”, such that 0.2 µm is within the disclosed range since it is less than 0.5 µm). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the roughness of the distal implant portion taught by Fromental/Fischer with the roughness taught by Nakano in order to provide the region with antibacterial properties (see par. 16).
Fromental further teaches with respect to claim 16, wherein the ration between the diameter of the adjacent proximal endosseous portion and the diameter of the base is between 1.09 and 1.50 (see translation pg. 4, last paragraph which teaches the ratio between the diameter of the adjacent proximal endosseous portion D2 and the diameter of the base d3 is 1.5).
With respect to claim 18, Fromental/Fischer does not specifically teach the implant is made of titanium or titanium alloy or of zirconia or zirconia alloy.
Nakano teaches the dental implant is made from titanium or titanium alloy (see par. 29). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the implant taught by Fromental/Fischer to be a titanium or titanium alloy as taught by Nakano since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Fromental further teaches with respect to claim 20, wherein the inner connection recess comprises a portion of non-circular cross section (see pg. 5 of translation, second full paragraph starting with “Furthermore”, specifically “It is obvious that the implant collar may have any shape and have any connector, internal…such as an internal connector in the form of hexagon for example”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromental (FR 2982478) in view of in view of Fischer et al. (2015/0305836) in view of Nakano et al. (2015/0140509) as applied to claim 14 above, and further in view of Lazzara et al. (5,022,860).
Fromental/Fischer/Nakano teaches the dental implant as substantially claimed and discussed above, however, does not specifically teach the implant having a maximum external diameter of less than or equal to 3 mm.
Lazzara teaches a dental implant having a maximum external diameter of less than or equal to 3 mm (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the diameter of the implant taught by Aravena/Fischer/Nakano with diameter taught by Lazzara in order to allow for the implant to be installed in a thinner section of the jawbone. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromental (FR 2982478) in view of in view of Fischer et al. (2015/0305836) in view of Nakano et al. (2015/0140509) as applied to claim 14 above, and further in view of Arnaud (FR 3005259).
Fromental/Fischer/Nakano teaches the dental implant as substantially claimed and discussed above including the distal implant portion extending through the gum (see figs. 5-7), however, does not specifically teach the distal implant portion is anodized in a pink color.
Arnaud teaches a dental implant comprising a distal end portion 2 anodized in a pink color (see page 2 of translation, specifically “the transmucosal portion may be anodized pink”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the distal implant portion taught by Fromental/Fischer/Nakano to includes the anodized pink portion taught by Arnaud in order to match the transmucosal potion to the color of the gingival to provide an esthetic looking implant.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromental (FR 2982478) in view of in view of Fischer et al. (2015/0305836) in view of Nakano et al. (2015/0140509) as applied to claim 14 above, and further in view of Garcia Saban et al. (2009/0155743).
Fromental/Fischer/Nakano teaches the dental implant as substantially claimed and discussed above including the inner connection recess and a frustoconical outer surface on the distal implant portion, however, does not specifically teach the inner connection recess comprising a frustoconical inner bearing surface widening toward the distal end away from the first longitudinal axis and wherein the distal implant portion frustoconical outer surface having an angle substantially equal to that of the frustoconical inner bearing surface. 
Garcia Saban teaches a dental implant comprising a distal end portion 2 comprising an inner connection recess comprising a frustoconical inner bearing surface widening towards the distal end away from the first longitudinal axis (see fig. 2) and further with respect to claim 22 that distal implant portion comprises a frustoconical outer surface having an angle substantially equal to that of the frustoconical inner bearing surface (see fig. 2 such that the inner and outer frustoconical surface are substantially equal). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inner connection recess taught by Fromental/Fischer/Nakano to including the frustoconical inner bearing surface and the inner frustoconical surface being substantially equal to the outer frustoconical surface as taught by Garcia Saban in order to assist in centering the attached prosthetic element (see par. 25). 

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromental (FR 2982478) in view of in view of Fischer et al. (2015/0305836) in view of Nakano et al. (2015/0140509) in view of Zadeh (2014/0329202)
Fromental teaches with respect to claim 23, an assembly comprsing a dental implant extending along a first longitudinal axis between a proximal end (near reference 6) and a distal end (end opposite element 6 near element 7) comprising a proximal endosseous portion 2/3 intended to be embedded in the jawbone of the patient (see figs. 5-7), a distal implant portion (from element 8 to the end) continuing the proximal away from the proximal end and intended to protrude from the jawbone of the patient (see figs. 5-7), the distal implant portion comprising an outer surface having a roughness configured for placement in the gingiva (see translation, pg. 5, second full paragraph staring with “Furthermore”, specifically “The outer wall of the implant neck 7 has a machined surface condition that is generally smooth”), an inner connection recess extending from the distal end and in the direction of the proximal end (see pg. 5 of translation, second full paragraph starting with “Furthermore”, specifically “It is obvious that the implant collar may have any shape and have any connector, internal…such as an internal connector in the form of hexagon for example”), wherein the distal implant portion extends a height along the first longitudinal axis in the direction of the distal end from a base (portion connected to element 8) to a top in the direction away from the first longitudinal axis (see annotated figure), the base has a diameter smaller than a diameter of the adjacent proximal endosseous portion so as to form a first annular groove (see annaoted figure), wherein the endosseous portion is provided with an external thread 4 which extends in the direction of the distal end of the dental implant and is interrupted before the first annular groove (interrupted by portion 3), so that the proximal endosseous portion starts, away from the distal implant portion with a cylindrical portion of circular cross section (see annaoted figure), a dental prosthetic component in the form of a dental abutment or dental prosthesis, comprising a proximal male portion intended to be received by the inner connection recess (see pg. 1 of translation, the paragraph, specifically “an implant neck adapted to receive a prosthetic system”). Fromental teaches the invention as substantially claimed and discussed above, however, does not specifically teach the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm and the height by which the distal implant portion extends from its base to its top is between 1.2mm and 1.5mm, the inner connection recess comprises in the distal implant portion a frustoconical inner bearing surface widening towards the distal end away from the first longitudinal axis and the dental prosthetic component is received by the conical fitting and the dental prosthetic component comprises a middle portion adjacent to the proximal male portion and having an external cross section that increase progressively away from the proximal male portion so as to from a second annular groove with the distal end of the implant. 
Fischer teaches a dental implant comprising a proximal endosseous portion intended to be embedded in the jawbone (the entire implant 18), a distal implant portion 14/90 continuing the proximal portion endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient (par. 40), wherein the distal implant portion extends by a height along the first longitudinal axis in the direction of the distal end form a base 82 to a top 36, widening form the base to the op in the direction away from the first longitudinal axis, the base has a diameter smaller than a diameter of the adjacent proximal endosseous portion so as to from a first annular groove, the height by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm (par. 47, such that the H of 90 is 1.5mm). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the height of the distal implant portion taught by Fromental with the height taught by Fischer in order to ensure the height of the portion extending through the gum is the same height as the gum tissue so as to provide an esthetic looking implant.  Fromental/Fischer teaches the invention as substantially claimed and discussed above, however, does not specifically teach the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm, the inner connection recess comprises in the distal implant portion a frustoconical inner bearing surface widening towards the distal end away from the first longitudinal axis and the dental prosthetic component is received by the conical fitting and the dental prosthetic component comprises a middle portion adjacent to the proximal male portion and having an external cross section that increase progressively away from the proximal male portion so as to from a second annular groove with the distal end of the implant..
Nakano teaches a dental implant extending along a first longitudinal axis between a proximal end and a distal end comprising a proximal endosseous portion intended to be embedded in the jawbone of the patient (see fig. 1, portion 11 or portion 21/21b of fig. 5), a distal implant portion 22 continuing the proximal endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient, the distal implant portion comprising an outer surface having a roughness Ra of less than or equal to 0.2 µm (see fig. 5, par. 53, par. 37 regarding the roughness, specifically “more preferably 0.5 µm or less”, such that 0.2 µm is within the disclosed range since it is less than 0.5 µm). Nakano further teaches the inner connection recess comprising a frustoconical inner bearing surface widening toward the distal end away from the first longitudinal axis and a prosthetic abutment comprising a proximal male portion intended to be received by the conical fitting (see figs. 2-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the roughness of the distal implant portion and the inner connection as taught by Fromental/Fischer with the roughness taught by Nakano in order to provide the region with antibacterial properties (see par. 16) and in order to center the abutment on the implant and to ensure a proper fit. Fromental/Fischer/Nakano teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dental prosthetic component comprises a middle portion adjacent to the proximal male portion and having an external cross section that increase progressively away from the proximal male portion so as to from a second annular groove with the distal end of the implant.
Zadeh teaches a dental implant comprising a dental implant  system comprising a distal end 510, an inner connection recess 536 in the distal implant portion, the inner connection recess comprising a frustoconical inner bearing surface widening toward the distal end away from the first longitudinal axis (see figs. 28-29, par. 111 regarding the same as figs. 19-27, see fig. 24 showing the frustoconical inner surface) and the dental prosthetic comprising in the form of a dental abutment comprising a proximal male portion intended to be received by the conical fitting in the frustoconical inner bearing surface of the dental implant (see fig. 29, par. 113, par. 109 regarding the abutments of figs. 10-11 are used with the implant of figs 26), in which the dental prosthetic component comprises a middle portion, adjacent to the proximal male portion and having an external cross section that increase progressively away from the proximal male portion so as to form a second annular groove with the distal end of the dental implant (see figs. 10-11 which show the system, see fig. 30 which shows an abutment and implant combination of the implant of figs. 28-29, such that the groove is formed by the upper surface 550 and the side of the abutment). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the dental prosthetic component and inner connection as taught by Fromental/Fischer/Nakano with the conical connection and second annular groove as taught by Zadeh in order help center the abutment and provide a seat for the crown (see par. 116 of Zadeh).
With respect to claim 24, Fromental/Fischer/Nakano/Zadeh does not specifically teach the ratio between the diameter of the top and the diameter of the proximal male portion of the dental prosthetic component, located at the top when the dental prosthetic component is fitted into the frustoconical inner bearing surface of the dental implant is between 1.2 and 1.4, however both Nakano and Zadeh teaches the parts being very close to the same diameter so that there is only a small groove (see fig. 10-11, 30 of Zadeh and fig. 1 of Nakano). It is noted that both Zadeh and Nakano teach the groove for providing a seat of the prosthetic element (see par. 116 of Zadeh and fig. 1 of Nakano). It is noted that the applicant does not provide any explanation as to the criticality of the ratio or that the ratio provides any unexpected results, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Fromental/Fischer/Nakano/Zadeh to have the claimed ratio in order to provide the desire size of groove to ensure a proper seat is provided for the prosthetic device. 
With respect to claim 25, Fromental/Fischer teaches the implant system as substantially claimed and discussed above, however, does not specifically teach the dental prosthetic component is in the form of a screw retained dental abutment or screw retained dental prosthesis, comprising a through opening for the passage of a fixation screw, the inner connection recess comprising an internally threaded proximal portion intended to receive the fixation screw by screwing. 
Nakano teaches the dental prosthetic component is in the form of a screw retained dental abutment or screw retained dental prosthesis, comprising a through opening for the passage of a fixation screw, the inner connection recess comprising an internally threaded proximal portion intended to receive the fixation screw by screwing (see figs. 2-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the dental prosthetic component and inner connection as taught by Fromental/Fischer with the screw fixation as taught by Nakano in order to quickly and easily retain the abutment on the implant.  
With respect to claim 26, Fromental/Fischer teaches the implant system as substantially claimed and discussed above, however, does not specifically teach the proximal male portion of the dental prosthetic component comprising a portion of non-circular cross section adapted to cooperate with the portion of non-circular cross section of the inner connection recess for rotational indexing of the dental prosthetic component with respect to the dental implant about the first longitudinal axis. 
Nakano teaches the dental prosthetic component comprising a portion of non-circular cross section adapted to cooperate with the portion of non-circular cross section of the inner connection recess for rotational indexing of the dental prosthetic component with respect to the dental implant about the first longitudinal axis (see figs. 2-4). It would have been obvious to one having ordinary skill in the art to modify the inner connection and abutment taught by Fromental/Fischer to comprising the anti-rotation connection as taught by Nakano in order to prevent the abutment from rotating.  
With respect to claim 27, Fromental further teaches the endosseous portion is provided with an external thread which extends in the direction of the distal end of the dental implant and is interrupted before the first annular groove so that the proximal endosseous portion starts away from the distal implant portion with a cylindrical portion of circular cross section (see annaoted figure above, see claim 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/22/2022